DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1 and 4-5 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “alumina trihydrate” but claims 1 and 2 from which claim 4 depends does not recite alumina trihydrate and thus there is insufficient antecedent basis for this limitation in the claim. It is suggested for claim 4 to depend from claim 5 which sets forth the coating comprising both alumina-zirconium-silicate and alumina trihydrate particles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2008/0311302) and further in view of Somany (IN 2013DE809).
Regarding claim 1, Cook teaches a ceramic floor tile (paragraph 0002) comprising: a substrate (tiles, 0019); and a surface coating provided on an upper surface of the substrate, the surface coating comprising: a base formula comprising a glaze (0021). 
While Cook teaches the surface coating comprising solid alumina particles (0058), Cook does not teach the use of tabular alumina.
Somany, in the analogous field of ceramic floor tiles (TECHNICAL FIELD, page 2) discloses an anti-slip coating composition which may include tabular alumina in an amount of 0 to 3 wt% (DETAILED DESCRIPTION, page 5).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the coating or Cook to include 0 to 3 wt% tabular alumina as taught by Somany, to achieve a tile with good friction without loss of physical appearance (Table 2, page 7).
Somany does not expressly teach the particles remaining separate from the base formula after firing and making up from 1 to 7% of the surface coating weight after firing, however, as Somany teaches the same particle composition (i.e., tabular alumina) as well as same firing temperature range (DETAILED DESCRIPTION, page 8), 0 to 3 wt% of tabular alumina is expected to remain after firing, overlapping the claimed 1 to 7% by weight.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 3, Cook teaches that the surface coating further comprises particles comprising alumina trihydrate (as a kaolin alternative, paragraph 0058).
Regarding claim 11, Cook teaches a base coating (engobe) disposed substantially between the substrate and the surface coating (paragraph 0074).
Regarding claim 12, Cook teaches that the base coating supports the surface coating during a firing process, wherein at least a portion of the firing process occurs at above 1150 degrees Celsius (0106). Likewise, Somany teaches firing the coating at a temperature of 1050 to 1220oC (DETAILED DESCRIPTION, page 8).
Regarding claim 13, Cook does not teach the clean-ability, or dynamic coefficient of friction of the tile.
Somany teaches that a floor tile should have a minimum coefficient of friction of greater than 0.6 to prevent slipping (BACKGROUND, page 2).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the floor tile of Cook in view of Somany to have a COF greater than 0.6, to prevent slipping.
Cook and Somany do not teach a clean-ability of 0.6 to 1.0 as claimed, however, the combination’s materials (glaze and tabular alumina on a substrate, see claim 1) and method (coating, paragraph 0021) are indistinguishable from the claimed materials (glaze and tabular alumina, claim 1) and method (not claimed). Therefore, it is reasonable to expect that the combination’s cleanability would also be 0.6 to 1.0, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 14, Cook teaches that the glaze comprises a frit, a clay (0072), and an opacifier (Zircosil 5, 0101).
Regarding claims 15, 16 and 17, neither Cook nor Somany teaches the RMS or the Ra of the tile. However, as Cook in view of Somany satisfies all of the previous limitations, the combination’s materials (glaze and tabular alumina on a substrate, see claim 1) and method (coating, paragraph 0021) are indistinguishable from the claimed materials (glaze and tabular alumina, claim 1) and method (not claimed). Therefore, it is reasonable to expect that the combination’s the RMS would also be 11.5 microns to 12.6 microns, and the Ra would also be 9.5 microns to 11.0 microns. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I). 

Claims 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Somany as applied to claim 1 above and further in view of Downing et al. (US 3,885,005).
Regarding claim 2, Cook in view of Somany teach the limitations of claim 1 as discussed above. While modified Cook teaches a surface coating with particles, the prior art does not teach the coating further comprising alumina-zirconium-silicate particles.
Downing, in the analogous field of ceramics (column 1, lines 15-20) teaches an article used in refractory applications (abstract) where the article includes alumina-zirconium-silicate (Table, Example 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the alumina-zirconium-silicate of Downing in the coating of Cook because alumina-zirconium-silicate is useful in refractory articles, forming a high density and low porosity product (column 1, lines 62-64). Please note that while Downing does not explicitly teach the use of alumina-zirconium-silicate in a floor tile, one reading Downing as a whole would appreciate that Downing is not concerned with the final placement of the articles, only the method of making them. It would not have been outside of the purview of one of ordinary skill in the art to look to refractory articles when creating floor tiles used in extremely hot applications.
Regarding claim 4, Cook teaches an approximate 7 wt% ratio of alumina trihydrate in a typical glaze composition of the invention (paragraph 0101, 8 g out of 108 g total when kaolin is replaced with alumina trihydrate). Downing does not teach the weight of the alumina-zirconium-silicate particles. However, since the instant specification is silent to unexpected results, the specific ratio of alumina trihydrate to alumina-zirconium-silicate is not considered to confer patentability to the claims. As the physical and heat-resistive characteristics are variables that can be modified by adjusting the ratio of the particles, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed weight ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weight of alumina trihydrate and the weight of alumina-zirconium-silicate used in the product to obtain the desired physical and heat-resistive characteristics (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 Section II. 
Regarding claim 5, Cook teaches that the surface coating further comprises particles comprising alumina trihydrate (as a kaolin alternative, paragraph 0058). 	Modified Cook does not teach the coating further comprising alumina-zirconium-silicate particles.
Downing, in the analogous field of ceramics (column 1, lines 15-20) teaches an article used in refractory applications (abstract) where the article includes alumina-zirconium-silicate (Table, Example 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the alumina-zirconium-silicate of Downing in the coating of Cook because alumina-zirconium-silicate is useful in refractory articles, forming a high density and low porosity product (column 1, lines 62-64). Please note that while Downing does not explicitly teach the use of alumina-zirconium-silicate in a floor tile, one reading Downing as a whole would appreciate that Downing is not concerned with the final placement of the articles, only the method of making them. It would not have been outside of the purview of one of ordinary skill in the art to look to refractory articles when creating floor tiles used in extremely hot applications.
Regarding claims 6 and 7, Cook teaches an approximate 7 wt% ratio of alumina trihydrate in a typical glaze composition of the invention (paragraph 0101, 8 g out of 108 g total when kaolin is replaced with alumina trihydrate). Downing does not teach the weight of the tabular alumina or alumina-zirconium-silicate particles. However, since the instant specification is silent to unexpected results, the specific ratio of alumina-zirconium-silicate to alumina trihydrate to tabular alumina is not considered to confer patentability to the claims. As the physical and heat-resistive characteristics are variables that can be modified by adjusting the ratio of the particles, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed weight ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weight of alumina trihydrate, the weight of alumina-zirconium-silicate and the weight of tabular alumina used in the product to obtain the desired physical and heat-resistive characteristics (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 Section II.
Regarding claims 8-10, Somany does not teach a size of the tabular alumina particles.
Downing, in the analogous field of ceramics, teaches an article used in refractory applications (abstract) comprising tabular alumina (Table, Example 5). The particle size of tabular alumina is ½ inch to 200 mesh in size (12.7 mm to 74 microns, Table, Example 5), overlapping the claimed particle diameter less than 33.011 µm in claim 8, 20.0439 µm in claim 9, and 7.25089 µm in claim 10.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the size of the tabula alumina of Cook in view of Somany to range from ½ inch to 200 mesh, as taught by Downing, to achieve a composition with great strength, low porosity and high density (column 4, lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Alternatively, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,899,655 (App. No. 16/002,690). Although the claims at issue are not identical, they are not patentably distinct from each other because dependent claim 3, including the limitations of independent claim 1 of the instant invention is identical to dependent claim 2, including the limitations of independent claim 1 of the patent.


Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Due to the amendments of the claims, the double patenting rejection over US Patent No. 10,047,002 is withdrawn. However, a new double patenting rejection over US Patent No. 10,899,655 has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781